Exhibit 10.1

AMENDMENT NUMBER TWO TO SECOND AMENDED AND RESTATED SENIOR SECURED CREDIT
AGREEMENT AND AMENDMENT NUMBER ONE TO SECOND AMENDED AND RESTATED SECURITY
AGREEMENT

THIS AMENDMENT NUMBER TWO TO SECOND AMENDED AND RESTATED SENIOR SECURED CREDIT
AGREEMENT AND AMENDMENT NUMBER ONE TO SECOND AMENDED AND RESTATED SECURITY
AGREEMENT (this “Amendment”), dated as of September 15, 2016 is entered into by
and among BMC STOCK HOLDINGS, INC., a Delaware corporation (“Parent”), the
Subsidiaries identified on the signature pages hereof as “Borrowers” (such
Subsidiaries are referred to hereinafter each individually as a “Borrower” and
individually and collectively, jointly and severally, as “Borrowers”), the
lenders identified on the signature pages hereof (such lenders, and the other
lenders party to the below-defined Credit Agreement, together with their
respective successors and permitted assigns, each individually, a “Lender”, and
collectively, the “Lenders”), and WELLS FARGO CAPITAL FINANCE, LLC, a Delaware
limited liability company (“WFCF”), as agent for Lenders (in such capacity,
together with its successors and assigns in such capacity, the “Agent”), and in
light of the following:

W I T N E S S E T H

WHEREAS, Parent, Borrowers, certain subsidiaries of Parent, as Guarantors (as
defined therein), Lenders, Agent, WFCF and GOLDMAN SACHS BANK USA (“Goldman”),
as joint lead arrangers, and WFCF and Goldman, as joint book runners, are
parties to that certain Second Amended and Restated Senior Secured Credit
Agreement, dated as of December 1, 2015 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, Borrowers, Guarantors and Agent are parties to that certain Second
Amended and Restated Security Agreement, dated as of December 1, 2015 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Security Agreement”);

WHEREAS, Parent and Borrowers have requested that Agent and Lenders make certain
amendments to the Credit Agreement and Security Agreement; and

WHEREAS, upon the terms and conditions set forth herein, Agent and Lenders are
willing to make certain amendments to the Credit Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1.    Defined Terms. All initially capitalized terms used herein (including the
preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Credit Agreement, as amended hereby.

2.    Amendments to Credit Agreement. Subject to the satisfaction (or waiver in
writing by Agent) of the conditions precedent set forth in Section 4 hereof, the
Credit Agreement shall be amended as follows:



--------------------------------------------------------------------------------

(a)    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating or adding in proper alphabetical order each of the following defined
terms in their entirety as follows:

“Aggregate Commitment” means the combined Commitments of the Revolving Lenders,
which combined Commitments shall not exceed $375,000,000; provided, that the
Aggregate Commitment (a) includes the L/C Commitment, (b) may be decreased by
the amount of reductions in (i) the Commitments made in accordance with Section
2.05, and (ii) the Aggregate Commitments made in accordance with Section 2.07,
and (c) may be increased in accordance with Section 2.15.

“Available Increase Amount” means, as of any date of determination, an amount
equal to the result of (a) $125,000,000, minus (b) the aggregate principal
amount of Increases to the Commitment and the Aggregate Commitment previously
made pursuant to Section 2.15.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Borrowing Base” means, as of any date of determination, the result of:

(a)    an amount equal to the result of (i) the sum of (A) 85% of the amount of
Eligible Accounts (other than any Credit Card Receivables) plus, without
duplication of the foregoing clause (A), (B) 90% of the amount of Eligible
Credit Card Receivables, less (ii) the Warranty Reserve, less (iii) the Dilution
Reserve, plus

(b)    the least of (i) 60% of the Aggregate Commitment, (ii) 70% of the result
of (A) Eligible Inventory, less (B) the Inventory Vendor Discount Reserve, less
(C) the Inventory Volume Rebate Reserve, and (iii) 85% of the result of (A) the
Inventory Orderly Liquidation Value of Eligible Inventory, less (B) the
Inventory Vendor Discount Reserve, less (C) the Inventory Volume Rebate Reserve,
minus

(c)    the Rent Reserve plus the aggregate amount of other reserves, if any,
established by the Agent in the exercise of its Permitted Discretion.

Anything to the contrary in this Agreement notwithstanding, the Agent shall have
the right (but not the obligation) to establish, increase, reduce, eliminate, or
otherwise adjust reserves from time to time against the Borrowing Base in such
amounts, and with respect to such matters, as the Agent in its Permitted
Discretion shall deem necessary or appropriate, including (x) reserves in an
amount equal to the Bank Product Reserve Amount, (y) without duplication,
reserves in respect of Dilution, and (z) reserves with respect to (A) sums that
Parent or its Subsidiaries are required to pay under any Section of this
Agreement or any other Loan Document (such as taxes, assessments, insurance
premiums, or, in the case of leased assets, rents or other amounts payable under
such leases) and has failed to pay, and (B) amounts owing by Parent or its
Subsidiaries to any Person to the extent secured by a Lien on, or trust over,
any of the Collateral (other than a Permitted Lien which by operation of law or
contract would have priority over the Liens securing the Obligations), which
Lien or trust, in the Permitted Discretion of the Agent likely would have a
priority superior to the Agent’s Liens (such as Liens or trusts in favor of
landlords, warehousemen, carriers, mechanics, materialmen, laborers, or
suppliers, or Liens or trusts for ad valorem, excise, sales, or other taxes
where given priority under applicable law) in and to such item of the
Collateral.

 

2



--------------------------------------------------------------------------------

“Collateral Documents” mean, collectively, (a) the Security Agreement, the
Intellectual Property Security Agreements, and all other security agreements,
patent and trademark assignments, lease assignments, control agreements and
other similar agreements between Parent or any other Loan Party and the Lenders,
or the Agent for the benefit of the Lenders and the other Secured Parties, now
or hereafter delivered to the Lenders or the Agent pursuant to or in connection
with the transactions contemplated hereby, and all financing statements (or
comparable documents now or hereafter filed in accordance with the Uniform
Commercial Code or comparable law) against Parent or any other Loan Party as
debtor in favor of the Lenders, or the Agent for the benefit of the Lenders and
the other Secured Parties, as secured party, and (b) any amendments,
supplements, modifications, renewals, replacements, consolidations,
substitutions and extensions of any of the foregoing.

“Disposition” means (a) the direct or indirect sale, lease, conveyance,
transfer, or other disposition of property, and the sale, spinoff or other
disposition of any division, business unit, business line, captive insurer or
cell captive insurer (including by way of sale and leaseback and by means of
merger, consolidation, or similar transaction), and the issuance or sale of
Equity Securities by any Subsidiary of Parent, other than sales or other
dispositions expressly permitted under Sections 8.02(a) through 8.02(e);
provided, that “Disposition” shall not include the issuance and sale of Equity
Securities by Parent, and (b) any other event that would constitute an “Asset
Disposition” as such term is defined in the Senior Note Documents (or any
analogous term).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Excluded Collateral” has the meaning specified in the Security Agreement (and
in all events all fee and leasehold interests in real property shall constitute
“Excluded Collateral”).

“Insignificant Subsidiaries” means, as of any date of determination, each
Subsidiary of Parent, if any, which have (i) aggregate gross revenues
constituting less than or equal to 5.0% of the consolidated gross revenues of
Parent and its Subsidiaries measured for the twelve (12) month period ended
immediately prior to such date for which financial statements have been
delivered to Agent pursuant to Section 7.01(a), (b), or (c), and (ii) assets
constituting less than or equal to 5.0% of the consolidated tangible assets of
Parent and its Subsidiaries; provided, that a Subsidiary of Parent will not be
considered to be an Insignificant Subsidiary if (x) it is a Loan Party, (y) it,
directly or indirectly, guarantees or otherwise provides credit support for any
Indebtedness of any Loan Party, and/or (z) it constitutes a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act of 1933, as such regulation is in effect on the
Effective Date; provided further, that the following Subsidiaries of Parent are
Insignificant Subsidiaries as of the Effective Date: (1) Michael Nicholas
Carpentry, LLC, an Illinois limited liability company, and (2) Stock Building
Supply of Florida, LLC, a Florida limited liability company.

 

3



--------------------------------------------------------------------------------

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of September 15, 2016, by and between the Agent and the Notes Collateral Agent,
and acknowledged and agreed by each Loan Party, as such Intercreditor Agreement
may be amended, restated, supplemented or otherwise modified from time to time
in accordance with the terms thereof and this Agreement.

“L/C Commitment” means the commitment of the Issuing Lender to Issue, and the
commitment of the Revolving Lenders severally to participate in, Letters of
Credit from time to time Issued or outstanding under Article III, in an
aggregate amount not to exceed on any date an amount equal to $100,000,000;
provided, that the L/C Commitment is a part of the Aggregate Commitment rather
than a separate, independent Commitment.

“Permitted Prepayments” means any prepayment, redemption or repurchase of
Indebtedness so long as the following conditions are satisfied as of the date of
such prepayment, redemption or repurchase and after giving pro forma effect
thereto: (a) no Default or Event of Default shall have occurred and be
continuing or would immediately result therefrom; and (b) either
(i) (A) Administrative Borrower shall have delivered to the Agent written
confirmation, supported by reasonably detailed calculations, that on a pro forma
basis, Parent and its Subsidiaries would have had a Fixed Charge Coverage Ratio
of at least 1.00:1.00 for the four (4) fiscal quarter period ended immediately
prior to the making of such prepayment, redemption or repurchase for which
financial statements have been or are required to have been delivered pursuant
to Section 7.01(a) or (b), and (B) after giving effect to such prepayment,
redemption or repurchase, Borrowers would have Availability of at least the
greater of (x) $56,250,000, and (y) 15.0% of the Line Cap then in effect; or
(ii) after giving effect to such prepayment, redemption or repurchase, Borrowers
would have Availability of at least the greater of (1) $75,000,000, and
(2) 20.0% of the Line Cap then in effect.

“Receivables Facility Indebtedness” means the aggregate outstanding amount of
Indebtedness outstanding under a Receivables Facility incurred by a Receivables
Subsidiary under Section 3.2(b)(15) of the Senior Note Indenture, as in effect
on the date hereof.

“Senior Note Indenture” means the Indenture, dated September 15, 2016, governing
the Senior Notes, by and among BMC East, LLC, as Issuer, the guarantors from
time to time party thereto, and the Notes Collateral Agent, as amended,
modified, supplemented, restated, refinanced or replaced from time to time in
accordance with the terms thereof and the Intercreditor Agreement.

“Senior Notes” means the 5.5% Senior Secured Notes due 2024 issued pursuant to
the Senior Note Indenture.

(b)    The definition of “Defaulting Lender” set forth in Section 1.01 of the
Credit Agreement is hereby amended by adding the following text before the
period at the end of clause (f) thereof: “, or (iii) becomes the subject of a
Bail-In Action”.

(c)    The definition of “Permitted Acquisition” set forth in Section 1.01 of
the Credit Agreement is hereby amended by amending and restating clause (c) of
such definition in its entirety as follows:

(c)    either (i) (A) Administrative Borrower shall have delivered to the Agent
written confirmation, supported by reasonably detailed calculations, that on a
pro forma basis (including pro forma adjustments arising out of events which are
directly attributable to such proposed Acquisition,

 

4



--------------------------------------------------------------------------------

are factually supportable, and are expected to have a continuing impact, in each
case, determined as if the combination had been accomplished at the beginning of
the relevant period (such eliminations and inclusions to be either (x)
determined on a basis consistent with Article 11 of Regulation S-X promulgated
under the Securities Act and as interpreted by the staff of the SEC, or (y)
mutually and reasonably agreed upon by Administrative Borrower and Agent)
created by adding the historical combined financial statements of Parent
(including the combined financial statements of any other Person or assets that
were the subject of a prior Permitted Acquisition during the relevant period) to
the historical consolidated financial statements of the Person to be acquired
(or the historical financial statements related to the assets to be acquired)
pursuant to the proposed Acquisition), Parent and its Subsidiaries would have
had a Fixed Charge Coverage Ratio of at least 1.00:1.00 for the four (4) fiscal
quarter period ended immediately prior to the proposed date of consummation of
such proposed Acquisition for which financial statements have been or are
required to have been delivered pursuant to Section 7.01(a) or (b), and (B)
after giving effect to the consummation of the proposed Acquisition, Borrowers
would have Availability of at least the greater of (1) $46,875,000, and (2)
12.5% of the Line Cap then in effect; or (ii) after giving effect to the
consummation of the proposed Acquisition, Borrowers would have Availability of
at least the greater of (1) $65,625,000, and (2) 17.5% of the Line Cap then in
effect;

(d)    The definitions of “FILO Reserve”, “FILO Reserve Trigger Period”,
“Formula Amount”, “Mixed Collateral”, “Mortgage”, “Mortgaged Property”,
“Prepayment Trigger”, “Reinvestment Period”, “Required Prepayment Amount” set
forth in Section 1.01 of the Credit Agreement are hereby deleted in their
entirety.

(e)    Section 2.07(a)(iv) of the Credit Agreement is hereby amended by amending
and restating such Section in its entirety as follows:

(iv)    Asset Dispositions. At all times that a Cash Sweep Notification is in
effect, if on any date any Parent or any of its Subsidiaries shall receive Net
Proceeds of any ABL Priority Collateral from any Disposition, Borrowers shall
prepay the Obligations in accordance with Section 2.07(b)(ii) in an aggregate
amount equal to such Net Available Cash and any Net Available Cash remaining
after such prepayment shall be deposited in a Deposit Account (other than the
Designated Notes Account) subject to a Control Agreement.

(f)    Section 2.07(b)(ii)(1) of the Credit Agreement is hereby amended by
amending and restating such Section in its entirety as follows:

(1)    So long as no Application Event has occurred and is continuing, as
follows: first, Borrowers shall prepay the Revolving Loans then outstanding; and
second (if any excess remains), Borrowers shall Cash Collateralize any L/C
Obligations then outstanding in accordance with Section 3.02; provided that
Borrowers shall not be obligated to Cash Collateralize any L/C Obligations in
connection with any mandatory prepayment required pursuant to
Section 2.07(a)(iv) so long as (A) no Default or Event of Default shall have
occurred or be continuing or immediately result from such mandatory prepayment,
and (B) as of the date of such mandatory prepayment and after giving effect
thereto, Borrowers would have Availability of at least the greater of
(x) $56,250,000, and (y) 15.0% of the Aggregate Commitment then in effect.

(g)    Section 2.09(a) of the Credit Agreement is hereby amended by amending and
restating such Section in its entirety as follows:

(a)    Subject to Section 2.09(c) below, each Revolving Loan shall bear interest
on the outstanding principal amount thereof from the applicable Borrowing Date
at a rate per annum equal to:

(i)    if the Revolving Loan is a LIBOR Rate Loan, at a per annum rate equal to
the LIBOR Rate, plus the Applicable Margin relative to LIBOR Rate Loans, and

 

5



--------------------------------------------------------------------------------

(ii)    if the Revolving Loan is a Base Rate Loan, at a per annum rate equal to
the Base Rate, plus the Applicable Margin relative to Base Rate Loans.

(h)    Section 2.16 of the Credit Agreement is hereby amended by (i) deleting
each reference to “$45,000,000” in clauses (a) and (b) thereof, and (ii)
replacing them with “$37,500,000”.

(i)    Section 6.13 of the Credit Agreement is hereby amended by amending and
restating such Section in its entirety as follows:

6.13    Collateral Documents.

(a)    The provisions of each of the Collateral Documents are effective to
create in favor of the Agent on behalf of the Lenders and the other Secured
Parties, a legal, valid and enforceable first priority Lien in all right, title
and interest of the applicable Loan Party in the Collateral described therein to
secure the Obligations, subject only to the Intercreditor Agreement and
Permitted Liens, (ii) all filings and other actions necessary or desirable to
perfect and maintain the perfection and first priority (subject to the
Intercreditor Agreement) status of such Liens have been duly made or taken and
remain in full force and effect, in each case to the extent required by the
Collateral Documents, and (iii) each Intellectual Property Security Agreement
has been delivered to the Agent when required hereby or by the Security
Agreement for filing in the U.S. Patent and Trademark Office and the U.S.
Copyright Office, in each case to the extent required by the Collateral
Documents.

(b)    All representations and warranties of Parent and each of its Subsidiaries
party thereto contained in the Collateral Documents are true and correct.

(j)    Section 6.21 of the Credit Agreement is hereby amended by amending and
restating such Section in its entirety as follows:

6.21    [Intentionally Omitted].

(k)    Section 7.01(c) of the Credit Agreement is hereby amended by amending and
restating such Section in its entirety as follows:

(c)    [Intentionally Omitted];

(l)    Section 7.02(a) of the Credit Agreement is hereby amended by amending and
restating such Section in its entirety as follows:

(a)    concurrently with the delivery of the financial statements referred to in
Section 7.01(a) and Section 7.01(b), a completed Compliance Certificate
certified by a Responsible Officer of Administrative Borrower;

(m)    Section 7.02(d) of the Credit Agreement is hereby amended by (i) deleting
each reference to “$45,000,000” therein, and (ii) replacing them with
“$37,500,000”.

(n)    Section 7.06 of the Credit Agreement is hereby amended by amending and
restating such Section in its entirety as follows:

 

6



--------------------------------------------------------------------------------

7.06    Insurance. In addition to insurance requirements set forth in the
Collateral Documents, each Loan Party shall maintain, and shall cause each of
its Subsidiaries to maintain, with financially sound and reputable independent
insurers, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons, including workers’
compensation insurance, public liability and property and casualty
insurance. All such insurance shall name the Agent as loss payee and as
additional insured, for the benefit of the Lenders, as their interests may
appear. All casualty and key man insurance maintained by Parent or any of its
Subsidiaries shall name the Agent as loss payee and all liability insurance
shall name the Agent as additional insured for the benefit of the Lenders, as
their interests may appear. Upon the request of the Agent, Administrative
Borrower shall furnish the Agent, with sufficient copies for each Lender, at
reasonable intervals a certificate of a Responsible Officer of Administrative
Borrower (and, if requested by the Agent, any insurance broker of Parent or any
of its Subsidiaries) setting forth the nature and extent of all insurance
maintained by Parent and its Subsidiaries in accordance with this Section 7.06
or any Collateral Documents (and which, in the case of a certificate of a
broker, were placed through such broker).

(o)    Section 7.13(a) of the Credit Agreement is hereby amended by (i) deleting
the words “(or, in the case of Section 7.13(a)(iv), contemporaneously with the
delivery thereof to the Notes Collateral Agent)” therein, and (ii) amending and
restating subclause (iv) of such Section in its entirety as follows:

(iv)    [Intentionally Omitted].

(p)    Section 7.15(b) of the Credit Agreement is hereby amended by amending and
restating such Section in its entirety as follows:

(b)    [Intentionally Omitted].

(q)    Section 7.16(c) of the Credit Agreement is hereby amended by amending and
restating such Section in its entirety as follows:

(c)    Each Cash Management Bank shall establish and maintain cash management
and/or control agreements (each, a “Cash Management Agreement”) with the Agent
and Parent (or any applicable Subsidiary of Parent), in form and substance
reasonably acceptable to the Agent. Each such Cash Management Agreement shall
provide, among other things, that (i) the Cash Management Bank will comply with
any instructions originated by the Agent directing the disposition of the funds
in the applicable Cash Management Account(s) without further consent by Parent
or any of its Subsidiaries, as applicable, (ii) the Cash Management Bank has no
rights of setoff or recoupment or any other claim against the applicable Cash
Management Account(s) other than for payment of its service fees and other
charges directly related to the administration of such Cash Management
Account(s) and for returned checks or other items of payment, and (iii) from and
after the date that the Cash Management Bank receives written notification (a
“Cash Sweep Notification”) from the Agent, the Cash Management Bank will
forward, by daily sweep, all amounts in the applicable Cash Management
Account(s) to the Agent’s Account. The Agent agrees that it will not provide a
Cash Sweep Notification to the Cash Management Bank unless and until (A) an
Event of Default has occurred and is continuing, or (B) Availability for three
consecutive days is less than the greater of (1) $33,330,000, and (2) 10.0% of
the Line Cap. The Agent shall notify the Cash Management Bank that it is
rescinding the Cash Sweep Notification if (x) no Event of Default exists, and
(y) at least 30 consecutive days have elapsed since the date of the Cash
Management Bank’s receipt of the Cash Sweep Notification in which Availability
as of the end of each such day is greater than the greater of (1) $33,330,000,
and (2) 10.0% of the Line Cap.

 

7



--------------------------------------------------------------------------------

(r) Article VII of the Credit Agreement is hereby amended by adding the
following new Section 7.19 at the end thereof:

7.19 Asset Sale Offers. In connection with any Asset Dispositions (as defined in
the Senior Note Documents), Borrowers shall make such prepayments of the
Obligations (together with concurrent permanent reduction of the Commitments)
and/or make such investments in Additional Assets (as defined in the Senior Note
Documents) as are necessary to avoid the obligation to make an Asset Disposition
Offer (as defined in the Senior Note Documents) with respect to any such Asset
Dispositions.

(s) Section 8.04(o) of the Credit Agreement is hereby amended by amending and
restating such Section in its entirety as follows:

(o) any Investments, so long as (i) no Default or Event of Default has occurred
and is continuing or would immediately result therefrom, and (ii) either (A) (1)
Administrative Borrower shall have delivered to Agent written confirmation,
supported by reasonably detailed calculations, that on a pro forma basis, Parent
and its Subsidiaries would have had a Fixed Charge Coverage Ratio of at least
1.00:1.00 for the four (4) fiscal quarter period ended immediately prior to the
making of the Investment for which financial statements have been or are
required to have been delivered pursuant to Section 7.01(a) or (b), and (2)
after giving effect to the Investment, Borrowers would have Availability of at
least the greater of (x) $46,875,000, and (y) 12.5% of the Line Cap then in
effect, or (B) after giving effect to the Investment, Borrowers would have
Availability of at least the greater of (1) $65,625,000, and (2) 17.5% of the
Line Cap then in effect.

(t) Section 8.05(b) of the Credit Agreement is hereby amended by (i) deleting
each reference to “$250,000,000” therein, and (ii) replacing them with
“$350,000,000”.

(u) Section 8.11(e) of the Credit Agreement is hereby amended by amending and
restating such Section in its entirety as follows:

(e) make Restricted Payments, so long as (i) no Default or Event of Default has
occurred and is continuing or would immediately result therefrom; and (ii)
either (A) (1) Administrative Borrower shall have delivered to Agent written
confirmation, supported by reasonably detailed calculations, that on a pro forma
basis, Parent and its Subsidiaries would have had a Fixed Charge Coverage Ratio
of at least 1.00:1.00 for the four (4) fiscal quarter period ended immediately
prior to the making of the Restricted Payment for which financial statements
have been or are required to have been delivered pursuant to Section 7.01(a) or
(b), and (2) after giving effect to the Restricted Payment, Borrowers would have
Availability of at least the greater of (x) $56,250,000, and (y) 15.0% of the
Line Cap then in effect; or (B) after giving effect to the Restricted Payment,
Borrowers would have Availability of at least the greater of (1) $75,000,000,
and (2) 20.0% of the Line Cap then in effect.

(v) Section 8.19 of the Credit Agreement is hereby amended by amending and
restating such Section in its entirety as follows:

8.19 Financial Covenant. From any date that Excess Availability is less than or
equal to the greater of (a) $33,330,000, and (b) 10.0% of the Line Cap until the
date that Excess Availability has been greater than the greater of (i)
$33,330,000, and (ii) 10.0% of the Line Cap for a period of at least 30
consecutive days, Parent and its Subsidiaries shall have a Fixed Charge Coverage
Ratio at the end of any fiscal quarter (beginning with the fiscal quarter most
recently ended for which financial statements have been delivered to Agent
pursuant to Section 7.01(a), (b), or (c) prior to the first time Excess
Availability is less than or equal to the greater of (A) $33,330,000, and (B)
10.0% of the Line Cap) of at least 1.0:1.0 for the twelve month period then
ending.

 

8



--------------------------------------------------------------------------------

(w) Section 9.01(c) of the Credit Agreement is hereby amended by amending and
restating such Section in its entirety as follows:

(c) Specific Defaults. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of 7.01(a), 7.01(b), 7.02(a), 7.02(d),
7.03(a), 7.04(a)(i) (other than with respect to Insignificant Subsidiaries),
7.12, 7.16, 7.19 or in Article VIII;

(x) Article 11 of the Credit Agreement is hereby amended by adding the following
new Section 11.24 at the end thereof:

11.24 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

(y) Exhibit B of the Credit Agreement is hereby amended by (i) deleting such
Exhibit in its entirety, and (ii) inserting the Exhibit B attached hereto in
lieu thereof.

(z) Exhibit H of the Credit Agreement is hereby amended by (i) deleting such
Exhibit in its entirety, and (ii) inserting the Exhibit H attached hereto in
lieu thereof.

(aa) Schedule 2.01(b) of the Credit Agreement is hereby amended by (i) deleting
such Schedule in its entirety, and (ii) inserting the Schedule 2.01(b) attached
hereto in lieu thereof

(bb) Schedules 6.21 and 8.02(g) of the Credit Agreement are hereby deleted in
their entirety.

3. Amendment to Security Agreement. The first paragraph of Section 3 of the
Security Agreement is hereby amended by deleting the text “(A) the aggregate
value of the equipment as to which the Agent’s Lien is not noted on the
certificate of title does not exceed $40,000,000, and (B)”.

 

9



--------------------------------------------------------------------------------

4. Conditions Precedent to Amendment. The satisfaction (or waiver in writing by
Agent) of each of the following shall constitute conditions precedent to the
effectiveness of the Amendment (such date being the “Second Amendment Effective
Date”):

(a) Agent shall have received this Amendment, duly executed by the parties
hereto, and the same shall be in full force and effect.

(b) Agent shall have received that certain Amendment Number One to Third Amended
and Restated Fee Letter, duly executed by the parties thereto, and the same
shall be in full force and effect.

(c) Agent shall have received a certificate of a Responsible Officer of the
Administrative Borrower, on behalf of itself and each other Loan Party,
certifying that (i) after giving effect to this Amendment, the representations
and warranties contained herein, in the Credit Agreement, and in the other Loan
Documents, in each case shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof, as though made on
and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall continue to be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date) and (ii) no Default or
Event of Default shall have occurred and be continuing as of the Second
Amendment Effective Date, nor shall either result from the consummation of the
transactions contemplated herein.

(d) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrowers, any Guarantor, Agent, any other member
of the Lender Group, or any Bank Product Provider.

(e) To the extent invoiced at least one Business Day prior to the contemplated
Second Amendment Effective Date, Borrowers shall pay concurrently with the
closing of the transactions evidenced by this Amendment, all fees, costs,
expenses and taxes then payable pursuant to the Credit Agreement and Section 6
of this Amendment.

5. Representations and Warranties. Each of Parent and each Borrower hereby
represents and warrants to Agent and each other member of the Lender Group as
follows:

(a) It (i) is a corporation, limited liability company or partnership duly
organized or formed, as the case may be, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation, (ii) has
the power and authority and all governmental licenses, authorizations, consents
and approvals (A) to own its assets and carry on its business, and (B) to
execute, deliver, and perform its obligations under this Amendment, (iii) is
duly qualified, licensed and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, license or good standing, and (iv)
is in compliance with all Requirements of Law, except, in each case referred to
in clauses (ii)(A), (iii) or (iv), to the extent that the failure to do so would
not reasonably be expected to have a Material Adverse Effect;

(b) The execution, delivery, and performance by it of this Amendment have been
duly authorized by all necessary corporate, limited liability company or other
applicable organizational action on the part of it, and do not and will not (i)
contravene the terms of any of its Organization

 

10



--------------------------------------------------------------------------------

Documents, (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under, any document evidencing any Indebtedness or any
material Contractual Obligation to which it is a party or any order, injunction,
writ or decree of any Governmental Authority to which it or its property is
subject, or (iii) violate any Requirement of Law.

(c)    This Amendment, when executed and delivered by it, constitutes the
legally valid and binding obligations of it, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

(d)    The execution, delivery, and performance by it of this Amendment do not
and will not require any approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority (except for
recordings or filings in connection with the Liens granted to the Agent under
the Collateral Documents and any filings that may be required under Securities
Laws in connection with the enforcement of such Liens).

(e)    No injunction, writ, temporary restraining order, or any order of any
nature purporting to enjoin or restrain the execution, delivery, and performance
of this Amendment has been issued and remains in force by any Governmental
Authority against any Borrower, any Guarantor, Agent, any other member of the
Lender Group, or any Bank Product Provider.

(f)    No Default or Event of Default has occurred and is continuing as of the
date of the effectiveness of this Amendment, and no condition exists which
constitutes a Default or an Event of Default.

(g)    The representations and warranties set forth in this Amendment, the
Credit Agreement, as amended by this Amendment and after giving effect to this
Amendment, and the other Loan Documents to which it is a party are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
hereof, as though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall continue to be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date).

(h)    This Amendment has been entered into without force or duress, of the free
will of it, and its decision to enter into this Amendment is a fully informed
decision and it is aware of all legal and other ramifications of each such
decision.

(i)    It has read and understands this Amendment, has consulted with and been
represented by independent legal counsel of its own choosing in negotiations for
and the preparation of this Amendment, has read this Amendment in full and final
form, and has been advised by its counsel of its rights and obligations
hereunder.

6.    Payment of Costs and Fees. Borrowers shall pay to Agent all Lender Group
Expenses (including, without limitation, the reasonable fees and expenses of one
law firm retained by Agent) in connection with the preparation, negotiation,
execution and delivery of this Amendment and any documents and instruments
relating hereto.

 

11



--------------------------------------------------------------------------------

7. Reserved.

8.    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE
PROVISION. THIS AMENDMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF
LAW AND VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE PROVISION SET FORTH IN
SECTION 11.16 OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED
HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

9.    Amendments. This Amendment cannot be altered, amended, changed or modified
in any respect except in accordance with Section 11.01 of the Credit Agreement.

10.    Counterpart Execution. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same
Amendment. Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Amendment, but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.

11. Effect on Loan Documents.

(a)    The Credit Agreement and the Security Agreement, each as amended hereby,
and each of the other Loan Documents shall be and remain in full force and
effect in accordance with their respective terms and hereby are ratified and
confirmed in all respects. The execution, delivery, and performance of this
Amendment shall not operate, except as expressly set forth herein, as a
modification or waiver of any right, power, or remedy of Agent or any Lender
under the Credit Agreement or any other Loan Document. Except for the amendments
to the Credit Agreement and the Security Agreement expressly set forth herein,
the Credit Agreement and the other Loan Documents shall remain unchanged and in
full force and effect. The modifications set forth herein are limited to the
specifics hereof (including facts or occurrences on which the same are based),
shall not apply with respect to any facts or occurrences other than those on
which the same are based, shall neither excuse any future non-compliance with
the Loan Documents nor operate as a waiver of any Default or Event of Default,
shall not operate as a consent to any waiver, consent or further amendment or
other matter under the Loan Documents, and shall not be construed as an
indication that any future waiver or amendment of covenants or any other
provision of the Credit Agreement or any other Loan Document will be agreed to,
it being understood that the granting or denying of any waiver or amendment
which may hereafter be requested by Borrowers remains in the sole and absolute
discretion of Agent and Lenders. To the extent that any terms or provisions of
this Amendment conflict with those of the Credit Agreement or the other Loan
Documents, the terms and provisions of this Amendment shall control.

(b)    Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.

 

12



--------------------------------------------------------------------------------

(c)    Upon and after the effectiveness of this Amendment, each reference in the
Security Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Security Agreement, and each reference in the
other Loan Documents to “the Security Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Security Agreement, shall
mean and be a reference to the Security Agreement as modified and amended
hereby.

(d)    To the extent that any of the terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any of the terms or conditions
of the Credit Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified or amended hereby.

(e)    This Amendment is a Loan Document.

(f)    This Amendment shall be subject to the interpretive provisions of Section
1.02 of the Credit Agreement.

12.    Entire Agreement. This Amendment, and the terms and provisions hereof,
the Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersede any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.

13.    Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

14.    Reaffirmation of Obligations. Each of Parent and each Borrower hereby (a)
acknowledges and reaffirms its obligations owing to Agent, each other member of
the Lender Group, and the Bank Product Providers under each Loan Document to
which it is a party, and (b) agrees that each of the Loan Documents to which it
is a party is and shall remain in full force and effect. Each of Parent and each
Borrower hereby (i) further ratifies and reaffirms the validity and
enforceability of all of the Liens and security interests heretofore granted,
pursuant to and in connection with the Security Agreement or any other Loan
Document to Agent, on behalf and for the benefit of each member of the Lender
Group and each Bank Product Provider, as collateral security for the obligations
under the Loan Documents in accordance with their respective terms, and (ii)
acknowledges that all of such Liens and security interests, and all Collateral
heretofore pledged as security for such obligations, continue to be and remain
collateral for such obligations from and after the date hereof (including,
without limitation, from after giving effect to this Amendment).

15.    Ratification. Each of Parent and each Borrower hereby restates, ratifies
and reaffirms each and every term and condition set forth in the Credit
Agreement and the Loan Documents effective as of the date hereof and as modified
hereby.

16.    Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

17.    Releases. Agent, promptly after the Second Amendment Effective Date,
agrees to execute and deliver any mortgage releases and other similar discharge
or release documents (in recordable form if applicable) as Borrowers may
reasonably request to effectuate the termination and release of the security
interests and Liens of Agent on the real property of the Loan Parties, and which
are prepared at Borrowers’ expense.

[Signature pages follow]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

“Parent” and “Guarantor”       BMC STOCK HOLDINGS, INC., a Delaware      
corporation       By:  

/s/ James F. Major, Jr.

      Name:  

James F. Major, Jr.

      Title:  

Executive Vice President, Chief Financial Officer and Treasurer

      “Borrowers”       BMC WEST, LLC, a Delaware limited liability    
SELECTBUILD CONSTRUCTION, INC., a company     Delaware corporation By:  

/s/ Paul Street

   

By:

 

/s/ Paul Street

Name:  

Paul Street

   

Name:

 

Paul Street

Title:  

General Counsel

   

Title:

 

General Counsel

BMC CONSTRUCTION SERVICES, LLC, a     COLEMAN FLOOR, LLC, a Delaware limited
Delaware limited liability company     liability company By:  

/s/ James F. Major, Jr.

   

By:

 

/s/ James F. Major, Jr.

Name:  

James F. Major, Jr.

   

Name:

 

James F. Major, Jr.

Title:  

Executive Vice President, Chief Financial Officer and Treasurer

    Title:  

Executive Vice President, Chief Financial Officer and Treasurer

BMC EAST, LLC, a North Carolina limited     BMC CORPORATE SERVICES, LLC, a
liability company     Delaware limited liability company By:  

/s/ James F. Major, Jr.

   

By:

 

/s/ James F. Major, Jr.

Name:  

James F. Major, Jr.

   

Name:

 

James F. Major, Jr.

Title:  

Executive Vice President, Chief Financial Officer and Treasurer

    Title:  

Executive Vice President, Chief Financial Officer and Treasurer

STOCK BUILDING SUPPLY WEST (USA),     STOCK BUILDING SUPPLY MIDWEST, INC., a
Delaware corporation     LLC, a Delaware limited liability company By:  

/s/ James F. Major, Jr.

   

By:

 

/s/ James F. Major, Jr.

Name:  

James F. Major, Jr.

   

Name:

 

James F. Major, Jr.

Title:  

Executive Vice President, Chief Financial Officer and Treasurer

    Title:  

Executive Vice President, Chief Financial Officer and Treasurer

[SIGNATURE PAGE TO AMENDMENT NUMBER TWO TO SECOND AMENDED AND

RESTATED SENIOR SECURED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

STOCK BUILDING SUPPLY OF ARKANSAS,     COLEMAN FLOOR SOUTHEAST, LLC, a LLC, a
Delaware limited liability company     Delaware limited liability company By:  

/s/ James F. Major, Jr.

    By:  

/s/ James F. Major, Jr.

Name:  

James F. Major, Jr.

    Name:  

James F. Major, Jr.

Title:  

Executive Vice President, Chief Financial Officer

and Treasurer

    Title:  

Executive Vice President, Chief Financial Officer

and Treasurer

TBSG, LLC, a Delaware limited liability company     SBS GUILFORD, LLC, a
Delaware limited       liability company By:  

/s/ James F. Major, Jr.

    By:  

/s/ James F. Major, Jr.

Name:  

James F. Major, Jr.

    Name:  

James F. Major, Jr.

Title:  

Executive Vice President, Chief Financial Officer

and Treasurer

    Title:  

Executive Vice President, Chief Financial Officer

and Treasurer

BMC WINDOW & DOOR SOUTHEAST, LLC,       a Delaware limited liability company    
  By:  

/s/ James F. Major, Jr.

      Name:  

James F. Major, Jr.

      Title:  

Executive Vice President, Chief Financial Officer

and Treasurer

     

[SIGNATURE PAGE TO AMENDMENT NUMBER TWO TO SECOND AMENDED AND

RESTATED SENIOR SECURED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

“Agent” and “Lender” WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited
liability company By:  

/s/ Emily Chase

Name:  

Emily Chase

Title:  

Vice President

[SIGNATURE PAGE TO AMENDMENT NUMBER TWO TO SECOND AMENDED AND

RESTATED SENIOR SECURED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

“Lender” GOLDMAN SACHS BANK USA By:  

/s/ Mehmet Barlas

Name:  

Mehmet Barlas

Title:  

Authorized Signatory

[SIGNATURE PAGE TO AMENDMENT NUMBER TWO TO SECOND AMENDED AND

RESTATED SENIOR SECURED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

“Lender” BANK OF AMERICA, N.A. By:  

/s/ John Getz

Name:  

John Getz

Title:  

SVP

[SIGNATURE PAGE TO AMENDMENT NUMBER TWO TO SECOND AMENDED AND

RESTATED SENIOR SECURED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

“Lender” SUNTRUST BANK By:  

/s/ Bryan Van Horn

Name:  

Bryan Van Horn

Title:  

VP

[SIGNATURE PAGE TO AMENDMENT NUMBER TWO TO SECOND AMENDED AND

RESTATED SENIOR SECURED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

“Lender” MUFG UNION BANK, N.A. By:  

/s/ Adrian Avalos

Name:  

Adrian Avalos

Title:  

Director

[SIGNATURE PAGE TO AMENDMENT NUMBER TWO TO SECOND AMENDED AND

RESTATED SENIOR SECURED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

Financial Statements Date:    _________________

Reference is made to that certain Second Amended and Restated Senior Secured
Credit Agreement, dated as of December 1, 2015 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
by and among (i) Building Materials Holding Corporation, a Delaware corporation,
and upon consummation of the Merger, BMC Stock Holdings, Inc., a Delaware
corporation, as the successor entity pursuant to the Parent Assumption, as
parent and as “Guarantor” (such merged entity, “Parent”), (ii) the Subsidiaries
of Parent identified on the signature pages thereof as “Borrowers”, (iii) the
Subsidiaries of Parent identified on the signature pages thereof as
“Guarantors”, (iv) the various lenders from time to time party thereto
(collectively, the “Lenders”), (v) Wells Fargo Capital Finance, LLC, a Delaware
limited liability company (“WFCF”), as agent for the Lenders (in such capacity,
together with its successors and permitted assigns in such capacity, “Agent”),
(vi) WFCF and Goldman Sachs Bank USA (“Goldman”), as joint lead arrangers, and
(vii) WFCF and Goldman, as joint book runners. Unless otherwise defined herein,
capitalized terms used herein have the respective meanings assigned to them in
the Credit Agreement.

The undersigned Responsible Officer of Stock Building Supply, LLC
(“Administrative Borrower”) hereby certifies as of the date hereof that he/she
is the ___________ of Administrative Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to Agent on the behalf of
Parent and each of its Subsidiaries, and that:

[Use the following paragraph if this Certificate is delivered in connection with
the annual financial statements required by Section 7.01(a) of the Credit
Agreement.]

(a)    Attached hereto are true, correct and complete copies of the audited
consolidated balance sheet of Parent and its Subsidiaries as at the end of the
fiscal year ended __________ and the related consolidated statements of income
or operations, shareholders’ equity, retained earnings and cash flows for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, and accompanied by the report and opinion of the
Independent Auditor, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit [except for any “going concern” or other
qualification or exception solely as a result of the impending maturity date of
any Indebtedness]1 and which states that such consolidated financial statements
present fairly the financial position and the results of operations and cash
flows of Parent and its Subsidiaries for the periods indicated in conformity
with GAAP applied on a basis consistent with prior years.

or

 

1  The opinion and report accompanying the financial statements for the fiscal
year ending immediately prior to the maturity date of any Indebtedness may be
subject to a “going concern” or other qualification solely as a result of such
impending maturity date.



--------------------------------------------------------------------------------

[Use the following paragraph if this Certificate is delivered in connection with
the quarterly financial statements required by Section 7.01(b) of the Credit
Agreement.]

(a)    Attached hereto are true and correct copies of the unaudited consolidated
balance sheet of Parent and its Subsidiaries as of the end of the fiscal quarter
ended ________ and the related consolidated statements of income and cash flows
for the period commencing on the first day and ending on the last day of such
quarter, which are complete and accurate in all material respects and fairly
present, in accordance with GAAP (subject to year-end audit adjustments and the
absence of footnotes), the consolidated financial position and the results of
operations and cash flows of Parent and its Subsidiaries.

(b)    The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
Parent and its Subsidiaries during the accounting period covered by the attached
financial statements.

(c)    Parent and its Subsidiaries, during such period, have observed, performed
or satisfied all of the covenants and other agreements, and satisfied every
condition in the Credit Agreement to be observed, performed or satisfied by
Parent and its Subsidiaries, and the undersigned has no knowledge of any Default
or Event of Default.

(d)    The representations and warranties of the Loan Parties contained in
Article VI of the Credit Agreement qualified as to materiality are true and
correct, and those not so qualified are true and correct in all material
respects, as though made on and as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they
shall be true and correct as of such earlier date; and except that this notice
shall be deemed instead to refer to the last day of the most recent year and
fiscal month for which financial statements have then been delivered in respect
of the representation and warranty made in Section 6.11(a) of the Credit
Agreement).

(e)    The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as the
__________ of Administrative Borrower as of __________.

 

STOCK BUILDING SUPPLY, LLC, a North Carolina limited liability company By:  

 

Name:  

 

Title:  



--------------------------------------------------------------------------------

Schedule 1

to Compliance Certificate

 

Effective Date of Calculation:                            A. Section 8.19 –
Fixed Charge Coverage Ratio      

1.      From any date that Excess Availability is less than or equal to the
greater of (i) $33,330,000, and (ii) 10.0% of the Line Cap until the date that
Excess Availability has been greater than the greater of (A) $33,330,000, and
(B) 10.0% of the Line Cap for a period of at least 30 consecutive days, Parent
and its Subsidiaries shall have a Fixed Charge Coverage Ratio at the end of any
fiscal quarter (beginning with the fiscal quarter most recently ended for which
financial statements have been delivered to Agent pursuant to Section 7.01(a),
(b), or (c) prior to the first time Excess Availability is less than or equal to
the greater of (x) $33,330,000, and (y) 10.0% of the Line Cap) of at least
1.0:1.0 for the twelve month period then ending.

                  :            

2.      In compliance with Section 8.19 of the Credit Agreement?

   [Yes/No]



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF BORROWING BASE CERTIFICATE

[DATE]

WELLS FARGO CAPITAL FINANCE, LLC,

as Agent

2450 Colorado Avenue

Suite 3000 West

Santa Monica, California 90404

Attn: Business Finance Division Manager

Ladies and Gentlemen:

The undersigned Responsible Officer of Stock Building Supply, LLC, a North
Carolina limited liability company (“Administrative Borrower”), pursuant to
Section 7.02(d) of that certain Second Amended and Restated Senior Secured
Credit Agreement, dated as of December 1, 2015 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
by and among (i) Building Materials Holding Corporation, a Delaware corporation,
and upon consummation of the Merger, BMC Stock Holdings, Inc., a Delaware
corporation, as the successor entity pursuant to the Parent Assumption, as
parent and “Guarantor” (such merged entity, “Parent”), (ii) the Subsidiaries of
Parent identified on the signature pages thereof as “Borrowers”, (iii) the
Subsidiaries of Parent identified on the signature pages thereof as
“Guarantors”, (iv) the various lenders from time to time party thereto
(collectively, the “Lenders”), (v) Wells Fargo Capital Finance, LLC, a Delaware
limited liability company (“WFCF”), as agent for the Lenders (in such capacity,
together with its successors and permitted assigns in such capacity, “Agent”),
(vi) WFCF and Goldman Sachs Bank USA (“Goldman”), as joint lead arrangers, and
(vii) WFCF and Goldman, as joint book runners, hereby certifies, solely in such
capacity, to Agent that (1) the information attached hereto as Exhibit A is true
and correct as of the effective date of the calculation set forth thereon and
(2) no Event of Default has occurred and is continuing on such date.

All initially capitalized terms used in this Borrowing Base Certificate have the
meanings set forth in the Credit Agreement unless specifically defined herein.

[signature page follows]



--------------------------------------------------------------------------------

STOCK BUILDING SUPPLY, LLC, a North Carolina limited liability company By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT A

BORROWING BASE CALCULATION

(BMC STOCK HOLDINGS, INC.)

BMC Stock Holdings, Inc.

Borrowing Base Certificate

As of             , 20    

 

Borrowing Base    From Schedule A         

 

Less:      

Revolving Loan Balance

           

 

Letters of Credit Outstanding

           

 

Borrowing Base Availability            

 

Revolver Availability    Lesser of (i) Borrowing Base and (ii) $375,000,000
(Aggregate Commitment)         

 

Less:      

Revolving Loan Balance

           

 

Letters of Credit Outstanding

           

 

Revolver Availability

           

 



--------------------------------------------------------------------------------

Schedule A

BMC Stock Holdings, Inc.

Borrowing Base Certificate

As of             , 20    

 

Gross Trade Accounts Receivable (other than any Credit Card Receivables)

               

 

 

    Less: Ineligible Accounts and Applicable Reserves           
See Schedule A.1          

 

 

    Eligible Accounts                

 

 

    Advance Rate          85 %          

 

 

        A.1            

 

 

    Gross Credit Card Accounts Receivable                

 

 

    Less: Ineligible Accounts and Applicable Reserves            See Schedule
A.1          

 

 

    Eligible Credit Card Receivables                

 

 

    Advance Rate          90 %          

 

 

        A.2            

 

 

    Accounts Receivable Availability     A            

 

 

    Eligible Inventory Cap         
  60% of
Aggregate Commitment   
         B.1            

 

 

    Gross Inventory                

 

 

    Less: Ineligible Inventory and Applicable Reserves            See Schedule
A.3          

 

 

    Eligible Inventory                

 

 

   



--------------------------------------------------------------------------------

Advance Rate          70 %          

 

 

    Available Eligible Inventory     B.2                      

 

 

    Eligible Inventory (use the number from above)     B.3.a            

 

 

    Net Orderly Liquidation Value from Appraisal     B.3.b            

 

 

   

Eligible Inventory Orderly Liquidation Value (B.3.a multiplied by B.3.b)

               

 

 

    Advance Rate          85 %          

 

 

    Less: Applicable Reserves                

 

 

    Available Eligible Inventory Orderly Liquidation Value     B.3            

 

 

    Inventory Availability (the least of B.1, B.2 and B.3)     B            

 

 

    Total Reserves     C            

 

 

    Borrowing Base   A+B-C=D              

 

 

   



--------------------------------------------------------------------------------

SCHEDULE 2.01(b)

Allocations

 

Lender

   Commitment  

Wells Fargo Capital Finance, LLC

   $ 179,166,666.67   

Bank of America, N.A.

   $ 70,833,333.33   

Goldman Sachs Bank USA

   $ 41,666,666.67   

SunTrust Bank

   $ 41,666,666.67   

MUFG Union Bank, N.A.

   $ 41,666,666.67      

 

 

 

All Lenders

   $ 375,000,000.00      

 

 

 